Exhibit 16.1 June 8, 2011 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Jammin Java Corp. Commission File Number 000-52161 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K of Jammin Java Corp. to be filed with the Securities and Exchange Commission on or about June 8, 2011, and are in agreement with the statements contained under Item 4.01 as they relate to our firm.We have no basis to agree or disagree with the other statements of the registrant contained therein. LBB & Associates, Ltd., LLP Houston, Texas
